           Case 1:18-cr-00027-DAD-BAM Document 38 Filed 06/10/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   DAVID L. GAPPA
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00027 DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         FINDINGS AND ORDER
14   APRIL MILLS,                                       DATE: June 16, 2020
                                                        TIME: 10:00 a.m.
15                                Defendant.            COURT: Hon. Dale A. Drozd
16

17          This case is set for change of plea on June 16, 2020. This Court issued General Orders 611-618

18 to address public health concerns related to COVID-19, including the temporary suspension of jury trials

19 and restrictions on access to court buildings.

20          Although the General Order addresses the district-wide health concerns, the Supreme Court has

21 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

22 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

23 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

24 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

25 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

26 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
27 orally or in writing”).

28          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

                                                        1
30
           Case 1:18-cr-00027-DAD-BAM Document 38 Filed 06/10/20 Page 2 of 5


 1 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 2 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 3 justice served by taking such action outweigh the best interest of the public and the defendant in a

 4 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 5 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 6 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 7 a speedy trial.” Id.

 8          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

20 for the hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial
21 continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.      By previous order, this matter was set for change of plea on June 15, 2020, with speedy

26 trial time excluded between May 18, 2020 and June 15, 2020. The Court subsequently moved the
27 hearing to June 16, 2020 at 10:00 a.m.

28          2.      By this stipulation, defendant now moves to continue the plea hearing until August 17,

                                                           2
30
           Case 1:18-cr-00027-DAD-BAM Document 38 Filed 06/10/20 Page 3 of 5


 1 2020, and to exclude time between the date of this stipulation and August 17, 2020, under 18 U.S.C. §§

 2 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) and Local Code T4.

 3         3.      The parties agree and stipulate, and request that the Court find the following:

 4                 a)     The government has represented that the discovery associated with this case

 5         currently includes more than 10,000 pages of discovery, including investigative reports and

 6         related documents. This discovery has been either produced directly to counsel and/or made

 7         available for inspection and copying.

 8                 b)     Counsel for defendant desires additional time in preparation of this case.

 9         Defendant Mills and the government are currently finalizing plea negotiations. In connection

10         with this process, defense counsel requested additional investigative information from the

11         government. Counsel for the government has addressed defense counsel’s request. However,

12         defense counsel needs additional time, in light of the current circumstances, to counsel her client

13         regarding the proposed plea agreement. Because of the COVID-19 pandemic and the restrictions

14         on meetings at counsel’s designated office space, defense counsel has been unable to meet with

15         defendant in person to counsel her client regarding the government’s plea offer. The additional

16         time would allow defense counsel to meet and communicate with her client regarding the

17         government’s plea offer. The parties anticipate being able to ultimately resolve the matter and

18         finalize and file the parties’ plea agreement for the Court’s consideration. The next earliest

19         convenient date for the parties and the Court is August 17, 2020. Thus, the parties request that

20         the current change of plea hearing being continued and reset to August 17, 2020, at 10:00 a.m.

21         Thus, the requested continuance will conserve time and resources for the parties and the Court.

22                 c)     Counsel for defendant believes that failure to grant the above-requested

23         continuance would deny her the reasonable time necessary for effective preparation, taking into

24         account the exercise of due diligence.

25                 d)     The government does not object to and joins in the request for continuance.

26                 e)     In addition to the public health concerns cited by General Orders 611-618

27         and presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt

28         in this case because counsel has been encouraged to telework and minimize personal contact to

                                                        3
30
           Case 1:18-cr-00027-DAD-BAM Document 38 Filed 06/10/20 Page 4 of 5


 1          the greatest extent possible.

 2                 f)       Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendant in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                 g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of the date of this stipulation to

 7          August 17, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

 8          3161(h)(7)(B)(i), (ii) and (iv) [Local Code T4] because it results from a continuance granted by

 9          the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

10          by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

11          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15
      Dated: June 9, 2020                                    MCGREGOR W. SCOTT
16                                                           United States Attorney
17
                                                             /s/ HENRY Z. CARBAJAL III
18                                                           HENRY Z. CARBAJAL III
                                                             Assistant United States Attorney
19

20
      Dated: June 9, 2020                                    /s/ CARRIE MCCREARY
21                                                           CARRIE MCCREARY
22                                                           Counsel for Defendant
                                                             APRIL MILLS
23

24

25

26
27

28

                                                         4
30
           Case 1:18-cr-00027-DAD-BAM Document 38 Filed 06/10/20 Page 5 of 5


 1                                         FINDINGS AND ORDER

 2          The change of plea is continued from June 16, 2020 to August 17, 2020, at 10:00 a.m. before

 3 District Judge Dale A. Drozd. The time period of the date of this order to August 17, 2020, inclusive, is

 4 deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it

 5 results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

 6 finding that the ends of justice served by taking such action outweigh the best interest of the public and

 7 the defendant in a speedy trial.

 8
     IT IS SO ORDERED.
 9
10      Dated:    June 10, 2020
                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         5
30
